Order entered September 5, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-10-01614-CV

                             W. DAVID HOLLIDAY, Appellant

                                              V.

                   GREG WEAVER AND WENDY WEAVER, Appellees

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-07-07953-C

                                          ORDER
        Appellees’ unopposed motion for an extension of time in which to file their motion for

rehearing is GRANTED. Appellees’ motion for rehearing is due on or before September 19,

2013.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE